Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 	Claims 8-13, 15-16, 18, and 20-21 are pending in this application.
The outstanding ground of rejection under 35 USC 103 is withdrawn in view of the amendment filed on 11/23/2021.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-13, 15-16, 18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,897,898 in view of over Zagar et al. (US 7,375,058).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are readable on substantially similar herbicidal compositions and methods wherein cinmethylin, acetochlor or pretilachlor, and saflufenacil, with optional safener can be used together.  See claims 1-20, claims 4 and 16 in particular (C.135 is saflufenacil).  The herbicidal combination of cinmethylin and acetochlor and/or pretilachlor is synergistic (patented claim 1).  Patented claim 12 recites application of herbicides before the germination, i.e. before emergence, of undesirable vegetation.  
The patented claims do not explicitly recite synergistically effective amount of cinmethylin and saflufenacil wherein the ratio of cinmethylin to saflufenacil is from 1:0.005 to 1:0.8 and the herbicides are applied pre-emergence of undesirable vegetation.  However, Zagar et al. disclose the herbicidal mixture of saflufenacil (compound I.7, see column 13) and cinmethylin at weight ratio of 1:1.  See composition no. 7.298 in column 23 in view of column 19, lines 16-23 and column 25, lines 44-47.  Zagar et al. further disclose that herbicidal activity of 3-phenyluracil herbicides such as saflufenacil can be improved and their compatibility to useful plants improved by combining them with “at least one further” herbicide such as cinmethylin and optionally a safener such as benoxacor, cloquintocet, and others (column 2, lines 22-67; claims 1, 3, 5, 8-26).  Synergism, i.e. better herbicidal activity than would have been expected by the herbicidal activity of individual compounds, is disclosed (column 33, lines 13-23).  Saflufenacil to cinmethylin ratio can range from 10:1 to 1:500 (claim 9) or preferably 1:25 to 5:1 (column 16, lines 30-36).  When used with a safener, the weight ratio of saflufenacil : cinmethylin : safener is disclosed as including 1:2:1 and 1:5:1 (column 19, the paragraph above Table 2, taken with column 23, Composition No. 1.298; column 16, lines 42-49).  Formulation with customary auxiliaries in crop protection is disclosed (claim 12).  Application to the plant or their habitat before, during and/or after emergence of undesirable plants is disclosed (claims 14-16).  Use in crop plants such as cereals, corn, rice, cotton, oilseed rape is disclosed (claims 16-20).  Control of Alopecurus myosuroides, Avena fatua, Abutilon theophrasti, Gallium aparine is shown with other embodiments of Zagar’s invention and similar control is suggested with saflufenacil + cinmethylin (column 42, first table, and tables of data thereafter).  Application rate of saflufenacil and cinmethylin can preferably range from 0.01 to 1 kg/ha (column 32, lines 26-34).  
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in claims of the reference application.     

Claims 8-13, 15-16, 18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 21-37 of copending Application No. 15/740,047 (reference application) in view of in view of over Zagar et al. (US 7,375,058).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are readable on substantially similar herbicidal compositions and methods wherein cinmethylin, quinclorac or quinmerac, and saflufenacil, with optional safener can be used together.  See copending claims 1-20, claims 4 and 16 in particular (C.141 is saflufenacil).  The herbicidal combination of cinmethylin and quinclorac and/or quinmerac is synergistic (copending claim 32).  Copending claim 24 recites application of herbicides to a locus of undesirable vegetation to prevent the emergence or growth of the undesirable vegetation, which clearly encompasses pre-emergence application.  
The copending claims do not explicitly recite synergistically effective amount of cinmethylin and saflufenacil wherein the ratio of cinmethylin to saflufenacil is from 1:0.005 to 1:0.8 and the herbicides are applied pre-emergence of undesirable vegetation.  However, Zagar et al. disclose the herbicidal mixture of saflufenacil (compound I.7, see column 13) and cinmethylin at weight ratio of 1:1.  See composition no. 7.298 in column 23 in view of column 19, lines 16-23 and column 25, lines 44-47.  Zagar et al. further disclose that herbicidal activity of 3-phenyluracil herbicides such as saflufenacil can be improved and their compatibility to useful plants improved by combining them with “at least one further” herbicide such as cinmethylin and optionally a safener such as benoxacor, cloquintocet, and others (column 2, lines 22-67; claims 1, 3, 5, 8-26).  Synergism, i.e. better herbicidal activity than would have been expected by the herbicidal activity of individual compounds, is disclosed (column 33, lines 13-23).  Saflufenacil to cinmethylin ratio can range from 10:1 to 1:500 (claim 9) or preferably 1:25 to 5:1 (column 16, lines 30-36).  When used with a safener, the weight ratio of saflufenacil : cinmethylin : safener is disclosed as including 1:2:1 and 1:5:1 (column 19, the paragraph above Table 2, taken with column 23, Composition No. 1.298; column 16, lines 42-49).  Formulation with customary auxiliaries in crop protection is disclosed (claim 12).  Application to the plant or their habitat before, during and/or after emergence of undesirable plants is disclosed (claims 14-16).  Use in crop plants such as cereals, corn, rice, cotton, oilseed rape is disclosed (claims 16-20).  Control of Alopecurus myosuroides, Avena fatua, Abutilon theophrasti, Gallium aparine is shown with other embodiments of Zagar’s invention and similar control is suggested with saflufenacil + cinmethylin (column 42, first table, and tables of data thereafter).  Application rate of saflufenacil and cinmethylin can preferably range from 0.01 to 1 kg/ha (column 32, lines 26-34).  
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in claims of the reference application.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For the foregoing reasons, all claims must be rejected at this time. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN PAK/Primary Examiner, Art Unit 1699